NO. 07-02-0459-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                  OCTOBER 23, 2003

                         ______________________________


                   NICHOLAS ANTHONY CONNOR, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

  FROM THE CRIMINAL JUDICIAL DISTRICT COURT OF JEFFERSON COUNTY;

          NO. TRN 9062416934; HONORABLE CHARLES D. CARVER, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1


                               MEMORANDUM OPINION


      In this appeal, appellant challenges his conviction, after a guilty plea, of murder by

the use of a deadly weapon, and the resulting court-assessed punishment of 20 years


      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
confinement in the Institutional Division of the Department of Criminal Justice. In doing

so, he presents two issues for our decision. Those issues are: 1) the evidence is both

legally and factually insufficient to sustain his conviction, and 2) the trial court erred in

admitting his confession “because the issue of voluntariness precludes the trial court” from

its admission. Disagreeing that reversal is required, we affirm the judgment of the trial

court.


         Because the issues are interrelated, we will discuss them together. In appeals in

which both legal and factual sufficiency questions are presented, we must first determine

if the evidence is legally sufficient to sustain the verdict. Clewis v. State, 922 S.W.2d 126,

133 (Tex. Crim. App. 1996). In determining the legal sufficiency of the evidence, we must

view it in a light most favorable to the verdict and determine whether a rational trier of fact

could have found the elements of the offense beyond a reasonable doubt. Curry v. State,

30 S.W.3d 394, 406 (Tex. Crim. App. 2000). In making that determination, we consider

all of the evidence presented, whether properly or improperly admitted, Green v. State,

893 S.W.2d 536, 640 (Tex. Crim. App.1991), and without examining the factfinder’s

weighing of the evidence, determine if there is evidence supporting the verdict. Clewis,
922 S.W.2d at 132 n.10. A sustention of the legal sufficiency challenge requires a

judgment of acquittal.


         In contrast, resolution of a factual sufficiency challenge requires the reviewing court

to view all of the evidence in a neutral light, favoring neither party, Johnson v. State, 23



                                                2
S.W.3d 1, 7 (Tex. Crim. App. 2000), and it may only set aside the verdict if it is so contrary

to the overwhelming weight of the evidence as to be clearly wrong and unjust. Clewis, 922
S.W.2d at 129. Moreover, in conducting the review, the reviewing court must give

appropriate weight to the factfinder’s conclusion so as not to substantially intrude upon the

factfinder’s role as the sole judge of the weight and credibility given to witness testimony.

Jones v. State, 944 S.W.2d 642, 647-48 (Tex. Crim. App. 1996), cert. denied, 522 U.S.
832, 118 S. Ct. 100, 139 L. Ed. 2d 54 (1997).


       Where, as here, a defendant pleads guilty or nolo contendere, the State must

introduce sufficient evidence to support the plea and show the defendant is guilty. Tex.

Code Crim. Proc. Ann. art. 1.15 (Vernon Supp. 2003). See also Ex parte Martin, 747
S.W.2d 789 (Tex. Crim. App. 1988). The evidence may be stipulated if the defendant in

writing waives the appearance, confrontation, and cross-examination of witnesses and

consents to the introduction of documentary evidence in support of the judgment. The

waiver and consent must be approved by the trial court in writing and be filed with the

papers of the cause. Tex. Code Crim. Proc. Ann. art. 1.15.


       At the time of the hearing on his guilty plea, appellant admitted that he was entering

his plea of his own free will after consultation with his attorney, he admitted that he

understood the charge against him, the range of punishment attached to the crime and,

even understanding these matters, he still persisted in continuing with the plea. This

record is amply sufficient to show that all applicable statutory requirements in connection



                                              3
with appellant’s guilty plea were complied with. The evidence is both legally and factually

sufficient to sustain the judgment of the trial court in all respects. See Dinnery v. State,

592 S.W.2 343 (Tex. Crim. App. 1980); Potts v. State, 571 S.W.2d 180 (Tex. Crim. App.

1978); Sexton v. State, 476 S.W.2d 320 (Tex. Crim. App. 1972); and Soto v. State, 456
S.W.2d 389 (Tex. Crim. App. 1970).


       Appellant’s issues are overruled and the judgment of the trial court is affirmed.



                                                 John T. Boyd
                                                 Senior Justice

Do not publish.




                                             4